          Case 3:16-cv-01574-VC Document 222 Filed 10/28/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  INSTITUTE FOR FISHERIES                            Case No. 16-cv-01574-VC
  RESOURCES, et al.,
                  Plaintiffs,                        ORDER RE SUBSTITUTED PARTY
           v.

  NORMAN SHARPLESS, et al.,
                  Defendants.


       The Clerk of Court will update the docket to reflect that acting Commissioner of the Food

and Drug Administration Norman Sharpless and Secretary of Health and Human Services Alex M.

Azar have replaced Robert M. Califf and Thomas E. Price, respectively, as defendants in this case.

See Fed. R. Civ. P. 25(d).

       IT IS SO ORDERED.

Dated: October 28, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
